
	
		I
		111th CONGRESS
		1st Session
		H. R. 3839
		IN THE HOUSE OF REPRESENTATIVES
		
			October 15, 2009
			Mr. Rooney (for
			 himself and Mr. McMahon) introduced
			 the following bill; which was referred to the
			 Committee on Armed
			 Services
		
		A BILL
		To amend title 10, United States Code, to authorize the
		  reimbursement of mental health counselors under TRICARE, and for other
		  purposes.
	
	
		1.Services of mental health
			 counselors
			(a)Reimbursement of
			 mental health counselors under TRICARE
				(1) Reimbursement
			 under TRICARESection 1079(a)(8) of title 10, United States Code,
			 is amended—
					(A)by inserting
			 or licensed or certified mental health counselors after
			 certified marriage and family therapists both places it appears;
			 and
					(B)by inserting
			 or licensed or certified mental health counselors after
			 that the therapists.
					(2)Authority to
			 assess medical or psychological necessity of service or
			 supplySection 1079(a)(13) of such title is amended by inserting
			 , licensed or certified mental health counselor,  after
			 certified marriage and family therapist.
				(b)Services of
			 mental health counselors
				(1)Authority to
			 enter into personal services contractsSection 704(c)(2) of the National Defense
			 Authorization Act for Fiscal Year 1995 (Public Law 103–337; 108 Stat. 2799; 10
			 U.S.C. 1091 note) is amended by inserting mental health
			 counselors, after psychologists,.
				(2)Applicability of
			 licensure requirement for health-care professionalsSection
			 1094(e)(2) of title 10, United States Code, is amended by inserting
			 mental health counselor, after
			 psychologist,.
				(c)Reports
				(1)ReportNot later than 180 days after the date of
			 the enactment of this Act, the Secretary of Defense shall submit to Congress a
			 report on the implementation of the amendments made by this section.
				(2)Updated
			 reportNot later than one
			 year after the date of the enactment of this Act, the Secretary shall submit to
			 Congress an update to the report submitted under paragraph (1).
				
